                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

       Plaintiff,

v.                                                                        No. 21-cv-0186 JB/SMV

NORTHWEST NEW MEXICO CORRECTIONAL FACTILY
and FNU JUDD,

       Defendants.

                    ORDER GRANTING IN FORMA PAUPERIS MOTION

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. 2], docketed on March 1, 2021. Plaintiff’s financial

information reflects he is unable to prepay the $402 filing fee for his civil rights complaint. The

Court will therefore grant the Motion, which waives the prepayment requirement. See 28 U.S.C.

§ 1915(a). Prisoners must generally make an initial partial payment equal to 20% of the greater of:

“(A) the average monthly deposits to the prisoner’s account; or (B) the average monthly balance

in the prisoner’s account for the 6-month period immediately preceding the filing of the

complaint.” § 1915(b)(1). However, it is not clear that Plaintiff filed the case while incarcerated.

The Complaint reflects he is detained at the Northwest New Mexico Correctional Facility in

Grants, but the return envelope indicates Plaintiff mailed the pleading from a residential return

address in Albuquerque. See [Doc. 1] at 1, 4. Accordingly, the Court declines to assess an initial

payment, but Plaintiff is reminded that he remains obligated to pay the filing fee at a later time.

       IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. 2] is GRANTED.
IT IS SO ORDERED.


                        ____________________________________
                        STEPHAN M. VIDMAR
                        United States Magistrate Judge




                    2
